Filed 11/19/13 P. v. Espinoza CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B249914
                                                                         (Super. Ct. No. SA082716-01)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

ERIK JOHN MICHAEL ESPINOZA,

     Defendant and Appellant.


                   Erik John Michael Espinoza appeals a judgment of conviction after he
expressly waived his constitutional rights, pleaded nolo contendere to arson of property,
and admitted suffering a prior arson conviction and a serious felony strike conviction.
(Pen. Code, §§ 451, subd. (d), 451.1, subd. (a)(1), 667, subds. (b)-(i), 1170.12, subds. (a)-
(d).)1 In accordance with a plea agreement, the trial court sentenced Espinoza to seven
years in prison, consisting of a doubled two-year midterm (four years), plus three years
for a prior arson conviction. The court awarded him 225 days of presentence custody
credit and imposed a $240 restitution fine, a $240 parole revocation restitution fine
(stayed), a $40 court security assessment, and a $30 criminal conviction assessment.
(§§ 1202.4, subd. (b), 1202.45, 1465.8, subd. (a); Gov. Code, § 70373.) It also dismissed
the remaining counts and allegations on the motion of the prosecutor.



1
    All further statutory references are to the Penal Code unless otherwise stated.
              The arson offense involved a fire that Espinoza set on December 11, 2012,
in the backseat of a police patrol car after he was arrested on unrelated charges. The fire
damaged the Plexiglas window separating the front seat and backseat of the vehicle.
              We appointed counsel to represent Espinoza in this appeal. After counsel's
examination of the record, he filed an opening brief raising no issues.
              On September 16, 2013, we advised Espinoza by mail that he had 30 days
within which to personally submit any contentions or issues that he wished to raise on
appeal. We have not received a response.
              We have reviewed the entire record and are satisfied that Espinoza's
attorney has fully complied with his responsibilities and that no arguable issue exists.
(People v. Wende (1979) 25 Cal.3d 436, 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P.J.


We concur:



              YEGAN, J.



              PERREN, J.




                                             2
                                James R. Dabney, Judge

                       Superior Court County of Los Angeles

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.


            No appearance for Plaintiff and Respondent.




                                          3